PARTICIPANT AGREEMENT

 

Thomas A. Barron, President

 

This Participant Agreement (the “Agreement”) is made as of the 25th day of
February, 2015, between Capital City Bank Group, Inc., a Florida corporation
(the “Company”), and Thomas A. Barron (“Participant”). Capitalized terms used
and not otherwise defined herein shall have the meanings attributed thereto in
the Capital City Bank Group, Inc. 2011 Associate Incentive Plan (the “Plan”).

 

WHEREAS, the Participant is a key officer or associate of the Company or one of
its subsidiaries who has been selected to receive an Award of Performance Share
Units under the Plan by the Compensation Committee of the Company’s Board of
Directors (the “Committee”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

1.      Grant.

 

(a)      Performance Share Units. Upon the execution of this Agreement, the
Committee hereby grants the Participant an Award of up to 19,620 Performance
Share Units, to be payable in three installments, upon the attainment of the
performance goals set forth in Exhibit A and subject to the terms and conditions
of this Agreement and the Plan. Upon issuance, the Performance Share Units shall
be immediately converted to shares (the “Shares”) of Common Stock of the
Company.

 

(b)      Cash. Upon the execution of this Agreement, the Committee hereby grants
the Participant a Cash Award of up to $100,000, to be payable in three
installments, upon the attainment of the performance goals set forth in Exhibit
A and subject to the terms and conditions of this Agreement and the Plan.

 

2.      Earnings Goals. The Performance Share Units are hereby awarded on the
basis, and Shares shall be issued at the time of achievement, of the earnings
goals for such Performance Share Units set forth on Exhibit A (“Earnings
Goals”). The Shares shall not be issued, and Participant shall lose all rights
to same, if (i) the Earnings Goals set forth on Exhibit A and applicable to
those issuances are not met, (ii) the Company reports negative earnings for the
calendar year (no Performance Share Units shall be issued for that calendar year
and all rights to same shall be forfeited), or (iii) prior to the award date,
Participant ceases to be employed by the Company or any subsidiary for any
reason, including death, disability or voluntary or involuntary termination,
with or without cause, or is employed in a capacity of lesser responsibility
within the Company or Subsidiary from that now occupied by Participant. The
failure to meet an Earnings Goal in one calendar year will not affect the prior
issuance of Shares pursuant to a previously satisfied Earnings Goal.

 



 

 

3.      Representations and Warranties of the Participant. The Participant
represents, warrants and covenants that:

 

(a)      Knowledge and Experience. The Participant has such knowledge and
experience in financial and business matters that he or she, together with his
or her professional advisor, if any, is capable of evaluating the merits and
risks of receipt of the Shares. The Participant has had access to such
information concerning the Company, including its current financial statements,
as the Participant deems necessary to enable him or her to make an informed
decision concerning receipt of the Shares.

 

(b)      Withholding Taxes. The Participant acknowledges and agrees that the
Company may withhold from the Participant’s cash compensation (whether paid in
the form of salary, bonus or other type of cash payment) an amount calculated on
the taxable income recognized by the Participant with respect to all
compensation paid hereunder, calculated at the maximum withholding rate
permitted for the Company under the Internal Revenue Code of 1986, as amended
(the “Code”). The date of such taxable income recognition, and the Company’s
corresponding right to withhold from Participant’s cash compensation shall occur
on the first date the Participant has the right to receive the Shares, whether
or not the Participant exercises that right.

 

4.      No Change in Employment Status. Nothing in the Agreement shall alter, in
any way, Participant’s employment status with the Company, nor shall anything in
this Agreement confer upon the Participant any right to continue in the employ
of the Company or any of its subsidiaries or interfere in any way with the
rights of the Company to change or terminate the employment of the Participant.
Designation as a Participant pursuant to this Agreement will not confer any
right on the Participant to be designated as a Participant in the future. This
paragraph shall not change the terms and conditions of any employment agreement
in effect between the Participant and the Company.

 

5.      Interpretation. The Committee interpretation of this Agreement, the Plan
and all other decisions and determinations by the Committee shall be final and
binding upon the parties hereto. The Committee may amend any provision of this
Agreement at any time; provided that, except with the consent of the
Participant, no amendment of this Agreement will impair the rights of the
Participant to the Shares. The Committee shall have the full and exclusive right
to make reductions in Awards under the Agreement. In determining whether to
reduce any Award and the amount of any such reduction, the Committee shall take
into consideration such factors as the Committee shall determine reasonable
under the circumstances, in its sole and absolute discretion. The discretion of
the Committee does not include the authority to change, in any way, the payment
date, the issuance date or the timing of a benefit hereunder, whether
acceleration or deferral. The Committee does not have the authority to increase
any Award and, if an Award is reduced by the Committee for any reason, the
reduction shall be permanently reduced. Notwithstanding any provision of this
Agreement to the contrary, the intent of the parties is that benefits under this
Agreement comply with Internal Revenue Code Section 409A (“Section 409A”), as
may be amended from time to time, to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. To the extent any
amount accrued or payable under this Agreement is or becomes subject to Section
409A, this Agreement shall be interpreted and construed in a manner consistent
with Section 409A.

 



 

 

6.      Company Rights. This Agreement shall not in any way affect the right of
the Company to make changes of its capital structure or to merge or consolidate
or to dissolve, liquidate or sell all or any part of its business or its assets.

 

7.      Plan. The terms and provisions of the Plan are incorporated herein by
reference, and Participant agrees to be bound by all such terms and provisions.
In the event of a conflict or inconsistency between any terms and conditions of
this Agreement and the Plan, the Plan shall govern and control.

 

8.      Miscellaneous. This Agreement and the Plan represent the entire
understanding and agreement between the parties with respect to the subject
matter of this Agreement, and supersedes all other negotiations, understandings
and representations (if any) made by and between the parties. All of the terms
and provisions of this Agreement shall be binding upon, inure to the benefit of,
and be enforceable by the parties and their respective heirs, legal
representatives, successors and permitted assigns, whether so expressed or not.
No party shall assign its rights or obligations under this Agreement without the
prior written consent of each other party to this Agreement.

 

The headings contained in this Agreement are for convenience of reference only,
and shall not limit or otherwise affect in any way the meaning or interpretation
of this Agreement. If any part of this Agreement or any other agreement entered
into pursuant to this Agreement is contrary to, prohibited by or deemed invalid
under applicable law or regulation, such provision shall be inapplicable and
deemed omitted to the extent so contrary, prohibited or invalid, but the
remainder of this Agreement shall not be invalidated thereby and shall be given
full force and effect so far as possible. All covenants, agreements,
representations and warranties made in this Agreement or otherwise made in
writing by any party pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the consummation of the transactions contemplated
hereby.

 

The parties acknowledge that a substantial portion of the negotiations and
anticipated performance of this Agreement occurred or shall occur in Leon
County, Florida. Any civil action or legal proceeding arising out of or relating
to this Agreement shall be brought in the courts of record of the State of
Florida in Leon County or the United States District Court, Northern District of
Florida. Each party consents to the jurisdiction of this court in any civil
action or legal proceeding and waives any objection to the laying of venue of
any civil action or legal proceeding in court. Service of any court paper may be
effected on a party by mail, as provided in this Agreement, or in any other
manner as may be provided under applicable laws, rules of procedure or local
rules.

 

This Agreement and all transactions contemplated by this Agreement shall be
governed by, and construed and enforced in accordance with, the internal laws of
the State of Florida without regard to principles of conflicts of laws. If any
legal action or other proceeding is brought for the enforcement of this
Agreement, or because of an alleged dispute, breach, default, or
misrepresentation in connection with any provision of this Agreement, the
successful or prevailing party or parties shall be entitled to recover
reasonable attorneys’ fees, sales and use taxes, court costs, and all other
expenses even if not taxable as court costs. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

IN WITNESS WHEREOF, the parties have caused this Participant Agreement to be
signed as of the date first written above.

 



Witnesses:   CAPITAL CITY BANK GROUP, INC.             By:  /s/ Cader B. Cox,
III         Cader B. Cox, III         Chairman, Compensation Committee          
                      /s/ Thomas A. Barron       Thomas A. Barron      
President, Capital City Bank



 





 

 

EXHIBIT A

 

EARNINGS GOALS

 

 

The purpose of Exhibit A is to set forth the Earnings Goals and to advise the
Participant as to the potential number of Performance Share Units which may be
earned under the Plan if the Earnings Goals are achieved.

 

Performance Share Units

 

Performance Share Units may be earned for achieving Compound Annual Growth Rate
(“CAGR”) in Diluted Earnings per Share (“DEPS”). The level of economic value of
eligible Performance Share Units ranges from zero to a maximum of $300,000 (at
the date of grant). The Participant is eligible to receive up to 19,620
Performance Share Units if the established Earnings Goals are achieved. If the
CAGR is greater than 7.5% and less than or equal to 12.5%, then the economic
value of the award will be awarded on a pro-rata basis. Payment in year one
(2015) will be based on one year growth in EPS; payment in year two (2016) will
be based on two years compounded growth in EPS; and payment in year three (2017)
will be based on three years compounded growth in EPS.

 

              2015Plan EPS CAGR
($0.53 in 2014)

Economic
Value of

Shares

# of Shares
 @
$15.29 Cash Total Award
Value   $0.57 7.5% $0 0 $0 $0   $0.58 10% $25,000 1,635 $8,333 $33,333   $0.60
12.5% $50,000 3,270 $16,666 $66,666                             2016Plan EPS
CAGR
($0.53 in 2014)

Economic
Value of

Shares

# of Shares
 @
$15.29 Cash Total Award
Value   $0.61 7.5% $0 0 $0 $0   $0.64 10% $50,000 3,270 $16,666 $66,666   $0.67
12.5% $100,000 6,540 $33,333 $133,333                             2017Plan EPS
CAGR
($0.53 in 2014)

Economic
Value of

Shares

# of Shares
 @
$15.29 Cash Total Award
Value   $0.66 7.5% $0 0 $0 $0   $0.71 10% $75,000 4,905 $25,000 $100,000   $0.75
12.5% $150,000 9,810 $50,000 $200,000              

 



 

 

Shares convertible from Performance Share Units will be issued in the calendar
quarter following the calendar year in which the Performance Share Units were
earned. The value of the Shares issued is treated as compensation and creates an
additional tax liability for the Participant as of the first date the
Participant has the right to receive the Shares, whether or not the Participant
exercises that right.

 

CASH AWARD

 

Cash may be earned for achieving Compound Annual Growth Rate (“CAGR”) in Diluted
Earnings per Share (“DEPS”) in a range from zero to a maximum of $100,000. If
the CAGR is greater than 7.5% and less than or equal to 12.5%, then the cash
value portion of the award will be awarded on a pro-rata basis. Payment in year
one (2015) will be based on one year growth in EPS; payment in year two (2016)
will be based on two years compounded growth in EPS; and payment in year three
(2017) will be based on three years compounded growth in EPS.

 

Due to the complexities of the tax laws and circumstances which may affect
individual participants, the Participant is encouraged to consult with the
Participant’s tax advisor concerning any possible tax consequences of this
transaction.

 



 

